DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (US 2018/0308755) in view of Tsuji (US 2009/0186167) in view of Yasuda (US 2018/0102333).
 Regarding claim 1. 
  Tabuchi teaches a method for dicing a substrate on a die attach film, the method comprising: providing a work piece having a support film (21), a frame and the substrate (11), the substrate  having a top surface and a bottom surface, the top surface of the substrate (11) having at least one die region and at least one street region (13); adhering the die attach film (19) to the substrate (11) and to the support film, the die attach film having a matrix based component removing substrate material from the at least one street region to expose a portion of the die attach film (fig 3b,5a) (paragraph 29-41) using a plasma etch (paragraph 46-48);
  Tabuchi does not teach the specific implementation of the plasma etch. 
 Tsuji teaches plasma processing comprising exposing a substrate to an atmospheric pressure oxygen plasma by applying a fluid force of an atmospheric pressure gas flow to the substrate (fig 1) (paragraph 72-76)
 
    PNG
    media_image1.png
    580
    533
    media_image1.png
    Greyscale

  It would have been obvious to one of ordinary skill in the art to apply the oxygen plasma comprising gas flow to the structure taught by Tabuchi in order to stably and 
    Tabuchi in view of Tsuji does not teach that the die attach film is a composite film comprising a matrix and filler.
  Yasuda teaches a die attach material comprising a composite film comprising a first component (matrix) comprising epoxy (paragraph 44) and a second component comprising silicon dioxide filler particles (paragraph 73) (fig 1)
 It would have been obvious to one of ordinary skill in for the die attach film of Tabuchi to be a composite material, as taught by Yasuda, in order for the fill to provide the correct mechanical properties of adhesiveness and satisfactory function with heat resistance (Yasuda paragraph 44,73).  Further, the filler component is held within the matrix, removal of substantially all of the matrix results in removal of substantially all of the filler.
  Regarding claim 4.
Tabuchi teaches cooling the work piece (paragraph 36) (fig 4).
  Regarding claim 9.
Tabuchi teaches the plasma etch process is at least partially isotropic (fig 5a-5c).  
 Claims 1, 4, 9, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (US 2018/0308755) in view of Martinez (US 2013/0230974) in view of Yasuda (US 2018/0102333).
 Regarding claim 1. 
  Tabuchi teaches a method for dicing a substrate on a die attach film, the method comprising: providing a work piece having a support film (21), a frame and the substrate (11), the substrate  having a top surface and a bottom surface, the top surface of the substrate (11) having at least one die region and at least one street region (13); adhering the die attach film (19) to the substrate (11) and to the support film, the die attach film  having a matrix based component removing substrate material from the at least one street region to expose a portion of the die attach film (fig 3b,5a) (paragraph 29-41) using a plasma etch (paragraph 46-48);exposing the film to an oxygen containing plasma, chemically and physically removing the substantially all matrix based component of the exposed portion of the die attach film during the exposure of the composite film to the oxygen containing plasma(fig 5b) (paragraph 46-49).  Thereby exposing new matrix based component of the composite film to continue etching and chemically removing the newly exposed matrix based component using the oxygen plasma.
  Tabuchi does not teach the specific implementation of the plasma etch. 
 Martinez teaches plasma processing comprising exposing a substrate to an atmospheric pressure (paragraph 77,90) plasma by applying a fluid force from an oxygen containing atmosphere to the substrate (paragraph 138) (fig 6)
  
    PNG
    media_image2.png
    630
    753
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to apply the oxygen plasma comprising gas flow to the structure taught by Tabuchi because of its high rate and anisotropic profile (Martinez paragraph 138) 
    Tabuchi in view of Tsuji does not teach that the die attach film is a composite film comprising a matrix and filler.
  Yasuda teaches a die attach material comprising a composite film comprising a first component comprising epoxy (paragraph 44) and a second component comprising silicon dioxide filler particles (paragraph 73) (fig 1)
 It would have been obvious to one of ordinary skill in for the die attach film of Tabuchi to be a composite material, as taught by Yasuda, in order for the fill to provide the correct mechanical properties of adhesiveness satisfactory function with heat resistance (Yasuda paragraph 44,73).
  Regarding claim 4.
Tabuchi teaches cooling the work piece (paragraph 36) (fig 4).
  Regarding claim 9.
Tabuchi teaches the plasma etch process is at least partially isotropic (fig 5a-5c).  
 Regarding claim 28.
Martinez teaches the oxygen containing atmospheric plasma comprises a fluorine containing gas (paragraph 138)  
 Claims 1, 4, 9, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (US 2018/0308755) in view of Yasuda (US 2018/0102333) in view of Tang (US 2020/0279749).
 Regarding claim 1. 
  Tabuchi teaches a method for dicing a substrate on a die attach film, the method comprising: providing a work piece having a support film (21), a frame and the substrate (11), the substrate  having a top surface and a bottom surface, the top surface of the substrate (11) having at least one die region and at least one street region (13); adhering the die attach film (19) to the substrate (11) and to the support film, the die attach film  having a matrix based component removing substrate material from the at least one street region to expose a portion of the die attach film (fig 3b,5a) (paragraph 29-41) using a plasma etch (paragraph 46-48);exposing the film to an oxygen containing plasma, chemically and physically removing the substantially all matrix based component of the exposed portion of the die attach film during the exposure of the composite film to the oxygen containing plasma(fig 5b) (paragraph 46-49).  Thereby exposing new matrix based component of the composite film to continue etching and chemically removing the newly exposed matrix based component using the oxygen plasma.
  Tabuchi does not teach that the die attach film is a composite film comprising a matrix and filler.
  Yasuda teaches a die attach material comprising a composite film comprising a first component comprising epoxy (paragraph 44) and a second component comprising silicon dioxide filler particles (paragraph 73) (fig 1)
 It would have been obvious to one of ordinary skill in for the die attach film of Tabuchi to be a composite material, as taught by Yasuda, in order for the fill to provide the correct mechanical properties of adhesiveness satisfactory function with heat resistance (Yasuda paragraph 44,73).
Tabuchi in view of Yasuda does not teach the nature of the etch.
Tang teaches etching an epoxy filled with silica using an atmospheric pressure plasma etch (paragraph 19-21).  And thereby removing substantially all the matrix material and embedded filler material in the fluid flow force of the plasma jet (paragraph 42)
It would have been obvious to one of ordinary skill in the art to remove the matrix and fill using atmospheric pressure plasma etching in order to increase efficiency (Tang paragraph 20) by increasing the rate of ion recombination (paragraph 21).
  Regarding claim 4.
Tabuchi teaches cooling the work piece (paragraph 36) (fig 4).
  Regarding claim 9.
Tabuchi teaches the plasma etch process is at least partially isotropic (fig 5a-5c).  
 Regarding claim 28.
Tang teaches the oxygen containing atmospheric plasma comprises a fluorine containing gas (paragraph 25)  
 Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. 
The applicant argues that Tabuchi does not teach a composite film and therefore does not teach etching a composite film.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection was not based exclusively on Tabuchi, rather the rejection was based upon Tabuchi in combination with other references (see above).
Prima facie obviousness is not rebutted merely by recognizing additional advantages or latent properties present but not recognized by the prior art.  Removal of the adhesive is taught by Tabuchi.  When an adhesive comprises silica filler as is obvious in view Yasuda, the removal of matrix and filler flows naturally from the combination. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The mere fact that the applicant has described in detail the process of removal does not patentably distinguish from the obvious combination of the prior art.
The applicant argues that, in Tabuchi, once the die attach is broken there is no need to etch the matrix. 
The applicant will note that the die attach material is the matrix and that breaking the die attach material comprises etching the matrix in order to remove the matrix.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817